Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a food-product that has been fermented with a specifically claimed and deposited strain of Saccharomyces cerevisiae; the fermented food also comprises the strain, per se, in addition to the fermented food-product. The amended claims now specifically indicated that the fermented food was produced by a strain of S. cerevisiae that is capable of producing β-phenylethanol, without the need of adding additional phenylalanine as a precursor substrate. When considering the prior art, almost all of the art provides methods of fermenting foods with strains of S. cerevisiae, wherein the yeast produces β-phenylethanol in response to phenylalanine. Although the Applicant has provided data in the specification that suggests that all strains of S. cerevisiae produce β-phenylethanol, even without the addition of phenylalanine, it has been shown experimentally that the claimed microbe is capable of producing significantly, and unexpectedly more β-phenylethanol than the wild strain, or the commercial strain, which is typically referred to as “baker’s yeast.” See Figure 8 of the instant specification.
Following an art search, it was found that Xiao provides for fermented foods that can be made with a strain of S. cerevisiae that appears to be capable of producing β-phenylethanol, without the further addition of phenylalanine. See Xiao, et al (CN101701195B), wherein Xiao is silent with respect to the addition of phenylalanine. However, upon further examination, it was found that Xiao’s strain produces 60% more S. cerevisiae that is capable of producing unexpectedly higher levels of β-phenylethanol, even when no phenylalanine is added to the fermentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651